Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered March 23, 1973, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. While some of the comments made by the prosecutor during his summation were improper, we do not believe that the cumulative effect thereof was so prejudicial as to deprive the defendant of a fair trial. We observe that more than three years have elapsed between the date this case was assigned to the Legal Aid Society and the argument of this appeal. Counsel for the society could give no explanation for this inordinate delay. This court has previously made known its concern with the delays involved in appeals prosecuted by the Legal Aid Society. This situation is serious and should be corrected promptly. Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.